On Petition for Rehearing.
This case is before us on a petition for a rehearing on the same propositions raised in the original assignments of errors, and on motion for relaxation of costs.
After carefully reading this petition we see that no new questions are raised. We fully considered each proposition in our original opinion and see no reason to change our position now. The petition for relaxation of the costs is also denied for the reason that we think Hunt should pay the costs, as he paid no attention to his obligations or to this lawsuit. As stated by us in the original opinion, the note and contract is not before us and we do not know what it provided for; hence we allowed the credits as given by Mrs. Hoppe. Therefore the petition is denied.
Faw, P.J., and Felts, J., concur. *Page 547